Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriero, J.), rendered July 7, 1987, convicting him of robbery in the first degree (two counts), robbery in the second degree, criminal possession of stolen property in the third degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict sheet submitted to the jury was not proper is not preserved for appellate review since he failed to object to its submission (see, CPL 470.05 [2]; People v Decambre, 143 AD2d 927; People v Battles, 141 AD2d 748; cf., People v Nimmons, 72 NY2d 830; People v Gillispie, 144 AD2d 482; People v Valle, 143 AD2d 160), and we decline to review it in the exercise of our interest of justice jurisdiction given the overwhelming evidence of the defendant’s guilt (cf., People v McKenzie, 148 AD2d 472; People v Testaverde, 143 AD2d 208). Mollen, P. J., Mangano, Kooper and Spatt, JJ., concur.